Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Farmers National Banc Corp. (the “Company”) on Form 10-K for the period ending December31, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I Carl D. Culp, principal financial officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Carl D. Culp Carl D. Culp Senior Executive Vice President and Treasurer (Principal Financial Officer) March 7, 2017
